Citation Nr: 0015930	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  00-09 583	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

In a March 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for an effective date 
earlier than July 26, 1989, for the award of service 
connection for schizophrenia.  The Board also determined that 
there had been no clear and unmistakable error in the March 
1991 rating decision which assigned an effective date of July 
26, 1989.  In addition, the Board denied the claim for an 
effective date earlier than July 26, 1993, for the award of 
service connection for residuals of enucleation of the right 
eye.  Thereafter, the veteran retained an attorney who 
assisted him in appealing the March 1997 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  An August 1998 Court Order vacated the 
Board's March 1997 decision as to the issues of the effective 
dates of the award of service connection for schizophrenia 
and service connection for residuals of enucleation of the 
right eye, and remanded those matters to the Board.  In 
addition, the Court dismissed the appeal with regard to the 
issue of whether there was clear and unmistakable error in 
the March 1991 rating decision.

In a December 1998 decision, the Board granted an earlier 
effective date of July 28, 1988, for the award of service 
connection for schizophrenia and denied an effective date 
earlier than July 26, 1993, for the award of service 
connection for residuals of enucleation of the right eye.


FINDINGS OF FACT

1.  In March 1997, the Board, in pertinent part, denied an 
effective date prior to July 26, 1989, for the award of 
service connection for schizophrenia and denied an effective 
date prior to July 26, 1993, for the award of service 
connection for residuals of enucleation of the right eye.

2.  Pursuant to a written agreement dated in April 1997, the 
veteran and his private attorney signed a contingent fee 
contract noting that the attorney would provide legal 
services on a contingency basis of 20 percent of past-due 
benefits awarded, to be withheld by the Department of 
Veterans Affairs (VA) from such payment which may be owed to 
the veteran for past due benefits, and if the VA failed to 
withhold such payment, the veteran agreed to be personally 
liable for payment of the 20 percent contingency fee directly 
to the attorney; the attorney fee agreement also stipulates 
that the 20 percent contingency fee would be offset by any 
expenses awarded by the Court.

3.  Another contingent fee contract was signed by the veteran 
and his private attorney in January 1999; this contract 
contains the same stipulations as those in the April 1997 
contract.

4.  In a December 1998 decision, the Board granted an earlier 
effective date for service connection for schizophrenia, 
effective from July 28, 1988, and denied an effective date 
prior to July 26, 1993, for residuals of enucleation of the 
right eye.

5.  The private attorney provided legal services with respect 
to the claim of entitlement to an earlier effective date for 
the award of service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to an effective date earlier than July 26, 1989, 
for service connection for schizophrenia.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
July 28, 1988, to July 26, 1989, resulting from the grant of 
an earlier effective date for service connection for 
schizophrenia and the assignment of a 70 percent evaluation 
from July 28, 1988.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 1991 decision, the Board determined that the 
evidence supported service connection for schizophrenia.  In 
rating decision of March 1991, service connection for 
schizophrenia was granted and a 70 percent rating was 
assigned effective from July 26, 1989.  

In rating decision of August 1994, the RO granted service 
connection for enucleation of the right eye, as secondary to 
the veteran's service connected schizophrenia, and assigned a 
40 percent rating effective from July 26, 1993.

In rating decision of February 1995, the Regional Office (RO) 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for 
schizophrenia from a date earlier than July 26, 1989.  In 
addition, the RO found that the August 1994 rating decision 
contained clear and unmistakable error in not having granted 
entitlement to special monthly compensation for the 
anatomical loss of one eye.

The veteran subsequently appealed the assignment of the 
effective dates of the award of service connection for 
schizophrenia and service connection for enucleation of the 
right eye.  A notice of disagreement was submitted in 
December 1994.  Another notice of disagreement was submitted 
in April 1995.  The veteran completed appeals regarding these 
two issues.

In a March 1997 decision, the Board denied an effective date 
earlier than July 26, 1989 for the award of service 
connection for schizophrenia.  The Board also found that 
there was no clear and unmistakable error in the March 1991 
rating decision which had assigned the effective date of July 
26, 1989, for the award of service connection for 
schizophrenia.  In addition, the Board denied an effective 
date earlier than July 26, 1993, for the award of service 
connection for residuals of enucleation of the right eye.  

The evidence shows that the veteran retained a private 
attorney in April 1997.  A fee agreement between these two 
parties was executed in April 1997 and mailed to the Board in 
May 1997.

In August 1998, the veteran, through his attorney, and the VA 
General Counsel executed a joint motion for remand of the 
issues concerning the effective date of the assignment of 
service connection for schizophrenia and the effective date 
of the assignment of service connection for enucleation of 
the right eye, and petitioned the Court to dismiss the 
remaining issue concerning whether there was clear and 
unmistakable error in the March 1991 rating decision.

In an August 1998 Order, the Court granted the joint motion 
submitted by the parties.  The Court vacated that part of the 
March 1997 Board decision that denied an effective date 
earlier than July 26, 1989, for the award of service 
connection for schizophrenia, and that denied an effective 
date earlier than July 26, 1993, for the award of service 
connection for residuals of enucleation of the right eye.  
Those matters were remanded to the Board.  The Court also 
dismissed the appeal of the remaining issue regarding whether 
the March 1991 rating decision contained clear and 
unmistakable error.

In a December 1998 decision, the Board granted an earlier 
effective date of July 28, 1988, for the award of service 
connection for schizophrenia.  In addition, the Board denied 
an effective date earlier than July 26, 1993, for the award 
of service connection for residuals of enucleation of the 
right eye.

In January 1999, the veteran and his attorney executed 
another fee agreement.  The Board notes that the provisions 
of this agreement are exactly the same as those found in the 
fee agreement executed in April 1997.  A copy of the January 
1999 fee agreement was received by both the Board and the RO 
later that month.

In rating decision of January 1999, the RO assigned a 70 
percent rating for the service-connected schizophrenia, 
effective from July 28, 1988.  In a letter to the veteran 
dated in April 2000, the RO informed him that the past-due 
benefits were calculated in the amount of $6,204.00, and that 
20 percent of that amount ($1,240.80) was being withheld 
pending a determination by the Board as to the eligibility 
for payment of attorney fees from past-due benefits owed to 
the veteran.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant only if all of the following conditions are met:

1.  A final decision has been promulgated by 
the Board with respect to the issue, or 
issues, involved.  Fees may neither be 
charged, allowed, nor paid for services 
provided prior to the 
date of the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1). 

2.  The notice of disagreement that preceded 
the Board's decision with respect to the 
issue, or issues, involved must have been 
received by the agency of original 
jurisdiction (the RO) on or after November 18, 
1988.  V.J.R.A. Section 403, 102 Stat. at 
4122; 38 C.F.R. § 20.609(c)(2).

3.  The attorney was retained not later than 
one year following the date that the decision 
by the Board with respect to the issue, or 
issues, involved was promulgated.  (This 
condition will be considered to have been met 
with respect to all successor attorneys at law 
or agents acting in the continuous prosecution 
of the same matter if a predecessor was 
retained within the required time period.)  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(3).

In the present case, the Board's March 1997 "final decision" 
in pertinent part addressed the issue of entitlement to an 
effective date earlier than July 26, 1989, for the grant of 
service connection for schizophrenia.  The notice of 
disagreement that preceded the Board's decision was received 
by the RO after November 18, 1988.  The evidence indicates 
that the attorney was retained in April 1997, not later than 
one year following the date of the Board's promulgation of 
the underlying decision.  Subsequently, services were 
rendered by the attorney before the Court, VA, and the Board.  
The attorney's legal services preceded the effectuating 
rating decision.  Therefore, the criteria under which 
attorney fees may be charged have been met.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. § 
5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in April 1997 and 
another agreement with the same stipulations signed in 
January 1999 were executed by both the veteran and his 
attorney; by definition, the payment of the fee was 
contingent on whether or not the claim was resolved 
successfully.  The fee agreement stipulates that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  

Additionally, the requirement that an award of past due 
benefits resulting in a cash payment to the appellant from 
which the attorney fee may be deducted has been met.  The 
December 1998 Board decision granted an earlier effective 
date of July 28, 1988, for the grant of service connection 
for schizophrenia.  As a consequence, in a January 1999 
rating decision the service-connected schizophrenia was 
evaluated as 70 percent disabling from July 28, 1988.  In a 
letter from the RO to the veteran, dated in April 2000, he 
was notified that the past-due benefits resulting from this 
award had been computed as $6,204.00.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that both the 
April 1997 and January 1999 contingency fee agreements 
contain the veteran's VA file number.  The record shows that 
the Board received a copy of the April 1997 agreement within 
30 days of its execution.  The evidence does not show that 
the RO received a copy of the April 1997 agreement within 30 
days of its execution.  However, the record shows that a copy 
of the January 1999 agreement was furnished to the Board and 
the RO within 30 days.  Based upon these facts, the Board 
finds that the attorney was in substantial compliance with 
the provisions of 38 C.F.R. § 20.609(g) and (h).

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated in the attorney fee agreement is a provision that any 
contingent fees are to be paid by VA directly to the attorney 
from any past due benefits awarded on the basis of the 
veteran's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
that did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).  The 
attorney's expenses may be paid out of past-due benefits, 
pursuant to 38 C.F.R. § 20.610(b) (1999).  The contingency 
fee agreement did not violate this regulatory provision.  
(The decision of December 21, 1998,  has been appealed.  If a 
disposition favorable to the veteran is reached, it is 
possible that additional awards may be implemented which 
could lead to increased fees for the veteran's attorney.)

ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of an effective 
date of July 28, 1988, for service connection for 
schizophrenia, and the assignment of a 70 percent rating from 
July 28, 1988, to July 26, 1989.


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 


